t c memo united_states tax_court d lloyd thomas and betty thomas a k a elizabeth thomas commissioner of internal revenue respondent petitioners v docket no filed date in reporting their social_security_benefits on their return ps left line 20a social_security_benefits blank but correctly entered the taxable_portion on line 20b taxable_amount in processing ps’ return r treated the entry on line 20b as the gross amount and recomputed the taxable_portion r’s error served to increase ps’ refund by dollar_figure held of the refund that ps received dollar_figure was a rebate refund because it was based on respondent’s recalculation of ps’ tax_liability see sec_6211 held further ps’ rebate refund constitutes a deficiency recoverable by r through the deficiency procedures see sec_6211 d lloyd thomas and betty thomas pro sese brock e whalen for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether petitioners are liable for a deficiency attributable to an erroneous refund we hold that they are unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact many of the facts have been stipulated we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioners resided in the state of texas at the time that the petition was filed with the court petitioners’ reporting of their social_security_benefits in addition to substantial other income petitioners received gross social_security_benefits of dollar_figure in the taxable_amount of those benefits was dollar_figure see sec_86 petitioners hand-prepared a federal_income_tax return form_1040 u s individual_income_tax_return for and timely filed it petitioners did not report the gross amount of their social_security_benefits leaving line 20a social_security_benefits blank however petitioners did correctly report the taxable_portion of their social_security_benefits on line 20b taxable_amount by entering dollar_figure ultimately after reporting their other income and claiming applicable deductions credits and tax withholding petitioners claimed an overpayment of dollar_figure which they requested be refunded to them by direct deposit to their checking account processing of petitioners’ return in processing petitioners’ return respondent was confronted with the fact that petitioners had left line 20a blank but had entered an amount on line 20b sec_86 sets forth a formula for determining the taxable_portion of a taxpayer’s gross social_security_benefits in the case of high-income taxpayers such as petitioners of gross social_security_benefits is taxable presumably respondent came to the conclusion that petitioners had overreported the taxable_portion of their social_security_benefits because he treated petitioners’ entry on line 20b dollar_figure as the gross amount of their benefits respondent then recomputed pursuant to the statutory formula prescribed by sec_86 the taxable_portion of such benefits or dollar_figure this recomputation served in turn to decrease petitioners’ adjusted_gross_income taxable_income and total_tax respondent’s recalculation of petitioners’ total_tax also served to increase the overpayment that petitioners had claimed on their return from dollar_figure to dollar_figure a dollar_figure difference respondent then refunded by direct deposit to petitioners’ checking account the dollar_figure amount which petitioners received and retained notice_of_deficiency and petition sometime after issuing the refund respondent concluded that petitioners had correctly reported the taxable_portion of their social_security_benefits and that respondent had erred in recalculating their tax accordingly by notice_of_deficiency respondent determined a deficiency in petitioners’ income_tax for seeking to recover the erroneous refund petitioners responded by timely - - filing a petition for redetermination with this court opinion3 although petitioners left line 20a of their return blank the parties agree that petitioners correctly reported the taxable_portion of their social_security_benefits on line 20b the parties further agree that petitioners received a refund in an amount larger than that to which they were entitled because respondent recalculated their tax on the ground that petitioners had overreported the taxable_portion of their social_security_benefits nevertheless petitioners contend that they should not be liable for any deficiency because they reported the correct_tax liability and the erroneous refund was attributable to respondent’s error as will be explained below the refund at issue in this case is actually a rebate of tax initially paid_by petitioners and erroneously determined by respondent not to have been due in the case of such a rebate refund discussed infra the law is well settled that the making of an erroneous refund does not in determining the deficiency respondent made no other adjustments except for two purely mechanical matters related to percentage thresholds that govern the deductible amount of medical_expenses and miscellaneous_itemized_deductions see sec_213 and sec_67 respectively the facts relevant to our disposition of the issue before us are not in dispute and we decide such issue without regard to the burden_of_proof preclude the commissioner from issuing a notice_of_deficiency to recover such refund see 757_f2d_1157 11th cir 733_f2d_435 6th cir aff’g tcmemo_1982_ 526_f2d_1 9th cir aff’g tcmemo_1974_243 the law underlying this conclusion is sec_6211 which defines the term deficiency as relevant herein sec_6211 defines a deficiency in tax as the difference between the amount if any by which the tax imposed by law exceeds the tax shown by the taxpayer on the taxpayer’s return less the amount of any rebate made to the taxpayer the definition may be expressed by the following equation deficiency tax imposed - tax reported - rebate which is mathematically the same as deficiency tax imposed - tax reported rebate as relevant herein the term rebate is defined by the statute to mean so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed by law was less than the amount shown on the return sec_6211 a rebate refund is made because of a substantive recalculation by the commissioner ie on the ground that the tax due is less than the amount shown by the taxpayer on the taxpayer’s return see sec_6211 b yrc reg’l transp inc subs v commissioner tcmemo_2014_112 acme steel co v commissioner tcmemo_2003_118 wl clayton v commissioner tcmemo_1997_327 aff’d per curiam without published opinion 181_f3d_79 1st cir sec_301_6211-1 proced admin regs and the example therein see also united_states v not all refunds are rebates an erroneous nonrebate refund is recoverable only through a civil_action brought in the name of the united_states or under administrative procedures if those are available see sec_7405 63_f3d_83 1st cir clayton v commissioner tcmemo_1997_327 aff’d per curiam without published opinion 181_f3d_79 1st cir examples of nonrebate refunds are refunds issued because the commissioner credited a taxpayer’s payment twice or the commissioner applied a payment to the wrong tax_year acme steel co v commissioner tcmemo_2003_118 wl at as illustrative of the types of such accounting errors that give rise to nonrebate refunds see 63_f3d_83 wrong tax_year and 49_f3d_340 7th cir payment credited twice another example of a nonrebate refund is one issued to an unauthorized recipient 112_tc_103 stating that tentative refunds paid to the former common parent of an affiliated_group were paid to the wrong taxpayer accordingly the refunds were nonrebate refunds that were not recoverable from the successor common parent through the deficiency procedures in short nonrebate refunds bear no relation to a recalculation of tax_liability acme steel co v commissioner wl at frontone 383_f3d_656 7th cir a deficiency can arise as a result of a determination that the rebate was in error in the instant case the refund was a rebate refund because respondent recalculated petitioners’ tax_liability in consequence of the conclusion albeit erroneous that petitioners had overstated the taxable_portion of their social_security_benefits in other words the refund was a rebate refund because of respondent’s admittedly erroneous conclusion that the amount of tax due is less than the tax_shown_on_the_return acme steel co v commissioner wl at or as we stated in lesinski v commissioner tcmemo_1997_234 wl at a refund is a rebate refund if it is related to the recalculation of a taxpayer’s tax_liability petitioners received a refund of dollar_figure of which dollar_figure was based on respondent’s erroneous recalculation of tax_liability in respect of their social the court has previously grappled with the thorny matter of erroneous refunds arising from the commissioner’s recalculation of the taxable_portion of a taxpayer’s social_security_benefits compare weros v commissioner t c summary opinion with willey v commissioner t c summary opinion security benefits accordingly petitioners received a rebate refund of dollar_figure that for the reasons explained above constitutes a deficiency although the court can appreciate petitioners’ frustration in having to repay the erroneous refund that was received in respect of what respondent concedes was the proper reporting of the taxable_portion of their social_security_benefits the fact remains that on the record before us there is no legal basis on which respondent may be estopped from seeking to recover such refund see 90_tc_684 86_tc_157 see also 381_us_68 77_tc_765 in sum petitioners are liable for the tax that the law imposes on their income and they may not obtain a windfall because of respondent’s mistake this may be mathematically demonstrated by applying the formula for a deficiency as previously discussed ie deficiency tax imposed - tax reported rebate because the tax reported by petitioners on their return was the same as the tax imposed by the internal_revenue_code the deficiency is equal to the rebate refund ie dollar_figure we do not decide nor do we have jurisdiction to decide in the instant case whether any interest accruing on the deficiency should be abated pursuant to sec_6404 which mandates the abatement of interest under prescribed conditions with respect to erroneous refund checks although not germane to our holding it bears noting that petitioners continued accordingly the court holds that petitioners are liable for the deficiency attributable to the erroneous refund to give effect to the foregoing decision will be entered for respondent continued contributed to respondent’s mistake because of their failure to enter an amount on line 20a of their return
